Citation Nr: 0842172	
Decision Date: 12/08/08    Archive Date: 12/17/08

DOCKET NO.  02-19 509	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent 
for service-connected post-traumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).


REPRESENTATION

Appellant represented by:	National Veterans Legal 
Services Program, Inc.


ATTORNEY FOR THE BOARD

J. W. Loeb



INTRODUCTION

The veteran served on active military duty from March 1966 to 
March 1969.  This case was remanded by the Board of Veterans 
Appeals (the Board) in May 2005 to the Department of Veterans 
Affairs (VA) Regional Office in Wilmington, Delaware (RO) for 
additional development.  


FINDINGS OF FACT

1.  In August 2008, prior to the promulgation of a decision 
in this appeal, the veteran withdrew his appeal as to the 
issue of entitlement to an initial evaluation in excess of 30 
percent for service-connected PTSD.  

2.  In August 2008, prior to the promulgation of a decision 
in this appeal, the veteran withdrew his appeal as to the 
issue of entitlement to TDIU.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the Substantive Appeal by 
the veteran for the issue of entitlement to an initial 
evaluation in excess of 30 percent for service-connected PTSD 
have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 
20.202, 20.204(b), (c) (2008).  

2.  The criteria for withdrawal of the Substantive Appeal by 
the veteran for the issue of entitlement to TDIU have been 
met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 
20.204(b), (c) (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A June 2001 rating decision granted entitlement to service 
connection for PTSD and assigned a 10 percent rating 
effective May 23, 2000.  A notice of disagreement with the 
assigned rating was received by VA in October 2001.  An 
August 2002 Decision Review Officer's decision granted a 30 
percent rating for service-connected PTSD, effective May 23, 
2000.  The veteran continued his appeal.  

According to a July 2008 letter from the veteran's 
representative, which was received by VA in August 2008, the 
veteran wishes to immediately withdraw the issues currently 
on appeal.

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
that fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b).  Withdrawal may 
be made by the appellant or by his authorized representative, 
except that a representative may not withdraw a substantive 
appeal filed by the appellant personally without the express 
written consent of the appellant.  38 C.F.R. § 20.204(c).  

Prior to the promulgation of a decision by the Board, the 
veteran indicated that he wished to withdraw his appeal on 
the initial rating and TDIU issues on appeal.  

As a result, no allegation of error of fact or law remains 
before the Board for consideration with regard to the issues 
of entitlement to an initial rating in excess of 30 percent 
for service-connected PTSD and to TDIU.  

Accordingly, the Board does not have jurisdiction to review 
the appeal on the issues of entitlement to an initial rating 
in excess of 30 percent for service-connected PTSD and to 
TDIU, and they are dismissed.  




	(CONTINUED ON NEXT PAGE)



ORDER

The claim of entitlement to an initial evaluation in excess 
of 30 percent for service-connected PTSD is dismissed.  

The claim of entitlement to TDIU is dismissed.  



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


